Citation Nr: 1035514	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to January 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In December 2003, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

This claim was previously remanded by the Board in August 2004 
and December 2005 for additional evidentiary development to be 
conducted.  All requested development has been completed and the 
claim has been returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, credible, and probative evidence of record 
preponderates in support of a finding that the Veteran currently 
has a lumbar spine disability that is related to his active 
military service.  


CONCLUSION OF LAW

A lumbar spine disability was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he believes that his current lumbar spine disability is 
related to a back injury he incurred during service.  
Specifically, the Veteran has consistently asserted that, in 
approximately September or October 1954 while stationed at Camp 
Gordon, he fell out of a truck after tripping over gear.  The 
Veteran testified that he fell on his back, after which he 
experienced pain that went away but returned two to three days 
later.  He testified that he was treated at the base dispensary 
where X-rays were conducted of his spine and he was subsequently 
sent to Fort McPherson, where he received a one inch lift for his 
boots and was put on limited duty.  The Veteran has asserted that 
he was told that the boot lifts would correct the differences in 
his spine.  He has also asserted that the physicians recommended 
that he undergo surgery on his back.  

The Veteran has asserted that, despite the problems with his 
back, he continued with basic training and the remainder of 
service but that he was given medication for pain.  

The Veteran testified that he continued to have back problems 
during service, for which he went to sick call several times, and 
that he had back problems at separation from service in 1957.  He 
testified that he sought treatment for his back problems from a 
private physician within three to seven months after service and 
that he continued to receive treatment for six months.  
Unfortunately, the private physician is now deceased and the 
Veteran was unable to obtain records of such treatment.  

The Veteran's service treatment records are not associated with 
the claims file, as the National Military Personnel Records 
Center (NPRC) has indicated that the Veteran's records were not 
found and were presumably lost in a fire in 1973.  Additional 
searches were made to obtain any available inpatient records at 
Fort McPherson, Fort Jackson, and at military hospitals in 
Germany, as the Veteran stated that he received treatment at 
those locations, but no records were located.  

The Board realizes that, in such situations where service 
treatment records were destroyed by fire, there is a heightened 
obligation to explain findings and conclusions and to carefully 
consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

While there is no contemporaneous medical evidence showing 
complaints or treatment for a back disability incurred during 
service, the Veteran is competent to report matters of which he 
has personal knowledge, and the Board notes that back pain is the 
type of symptom that can be observed and described by a 
layperson.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Therefore, the Veteran's report of suffering a back injury in 
service, which resulted in back pain that persisted throughout 
service and at separation, is considered competent lay evidence.  

Throughout the pendency of this claim and appeal, the Veteran has 
maintained that the service treatment records, if available, 
would corroborate his report of back injury during service and 
subsequent treatment and limited profile.  However, the Veteran's 
service treatment and personnel records are not available and, 
thus, there is no direct evidence to support or refute his 
assertions.  Without evidence discounting the Veteran's 
assertions regarding the in-service injury and subsequent 
symptoms, the Board has no reason to doubt the Veteran's 
veracity, especially considering his consistent report of in-
service injury throughout this appeal.  Therefore, the Veteran's 
report of suffering a back injury in service, which resulted in 
back pain that persisted throughout service and at separation, is 
considered credible.  

As noted, the Veteran has also reported continued back pain 
throughout and after service.  In fact, the post-service medical 
evidence reflects that, while receiving treatment for his back 
disability, he has consistently reported suffering from back pain 
for many years and, on one occasion, specifically reported having 
back pain for 50 years.  See VA outpatient treatment records 
dated February and May 2004 and December 2006.  Given the 
Veteran's report of continued back pain throughout and after 
service, the Board finds there is competent and probative lay 
evidence of continuity of symptomatology.  

The post-service medical evidence reflects that the Veteran has 
been diagnosed with lumbosacral strain and degenerative 
desiccated disk, L3-S1.  See September 2002 VA examination 
report.  While no medical professional has specifically related 
the Veteran's current lumbar spine disability to his military 
service, the Board finds that, given the Veteran's competent and 
credible report of a back injury in service, as well as his 
report of continued back pain after service, there is competent 
evidence to establish a medical nexus between the Veteran's 
current lumbar spine disability and service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In summary, despite the lack of medical evidence showing 
complaints or treatment for a back injury or disability during 
service, the Board finds there is competent and credible lay 
evidence of back pain, which continued thereafter.  Given the 
evidence of continued symptoms following service, the Board finds 
there is also competent and credible lay evidence sufficient to 
establish a medical nexus between the Veteran's military service 
and his current lumbar spine disability.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for a lumbar spine disability.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2002 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

Finally, the Board notes the RO sent the Veteran an additional 
letter in September 2009 which, in addition to providing the 
aforementioned information, also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from 1997 to 2006.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the Veteran was 
afforded a VA examination in September 2002 and he was given an 
opportunity to set forth his contentions at the hearing before 
the undersigned in December 2003.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for a lumbar spine disability 
is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


